Exhibit 10.1

May 29, 2013

Thomas Lacey

[Address Redacted]

Dear Tom,

I am pleased to offer you a position with Tessera Technologies, Inc. (“Tessera”
or the “Company”), as Interim CEO effective today. If you decide to join us, you
will receive an annual salary of $500,000 that will be paid in accordance with
the Company’s regular payroll cycle. Further, as an employee, you are also
eligible to receive certain employee benefits, including group medical and
dental benefits, 401(k) plan as well as other Company sponsored benefits. You
should note that the Company reserves the right to modify benefits from time to
time as it deems necessary.

In addition, subject to your acceptance of this offer today, the Company’s
Compensation Committee has agreed to grant to you the following equity awards,
each with a grant date of May 29, 2013:

 

  •  

an option to purchase 30,000 shares of the Company’s common stock at a price per
share equal to the fair market value per share of the common stock on the date
of grant (“Option Grant”); and

 

  •  

12,500 Restricted Stock Units at no cost (“RSU Grant” and collectively with the
Option Grant referred to herein as “Equity Grants”).

The Equity Grants are subject to the terms and conditions of Tessera’s Fifth
Amended and Restated 2003 Equity Incentive Plan and the associated award
agreement, including vesting requirements. The Option Grant shall vest and
become exercisable with respect to twenty-five percent (25%) of the shares of
the Company’s common stock subject to the Option Grant on the first anniversary
of the date of grant, and thereafter the balance of the Option Grant shall vest
and become exercisable in a series of thirty-six (36) successive equal monthly
installments measured from the first anniversary of the date of grant. The RSU
Grant shall vest and become exercisable with respect to twenty-five percent
(25%) of the shares of common stock subject to the RSU Grant on each of the
first four anniversaries of the date of grant. If your employment as interim CEO
is involuntarily terminated by the Company at any time, such portion of each
Equity Grant shall immediately vest and become exercisable as is equal to
(a) one-sixth of the total number of shares subject to such Equity Award
multiplied by (b) the number of calendar months (or part thereof) that you have
served as Interim CEO following the date of grant. Any unvested portion of the
Equity Grants will be cancelled at such time as you cease to serve as interim
CEO.

Finally, you are eligible to receive a performance cash bonus of up to $250,000
based on goals and objectives mutually agreed upon by you and Board of Directors
of the Company as soon as practicable following the commencement of your
employment with the Company.

The Company is excited about your joining and looks forward to a mutually
beneficial relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.



--------------------------------------------------------------------------------

Thomas Lacey

May 29, 2013

Page 2

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook. As a condition of your employment, you will
also be required to sign and comply with an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non-disclosure of proprietary
information. The Agreement also provides that in the event of any dispute or
claim relating to or arising out of our employment relationship, you and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, you will start your employment today. This
letter, along with any agreements relating to proprietary rights between you and
the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or oral. This
letter, including, but not limited to, its at-will employment provision, may not
be modified or amended except by a written agreement signed by the Tessera
General Counsel and you. Please sign and return this letter by noon Pacific Time
on Wednesday, May 29, 2013. This offer of employment will terminate if it is not
accepted, signed and returned by that date.

Tom, we look forward to your favorable reply and to working with you at Tessera.

Sincerely,

/s/ C. Richard Neely, Jr.

Agreed to and accepted:

Signature:

 

/s/ Thomas Lacey

  Thomas Lacey  